Citation Nr: 1537761	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the September 2012 rating decision, the RO determined that there was no clear and unmistakable error (CUE) in a September 2009 rating decision that denied entitlement to a disability rating in excess of 30 percent for PTSD.  Although the RO re-adjudicated the issue in a November 2013 Statement of the Case, the Board finds the Veteran's October 2012 written statement did not specifically disagree with the denial of CUE and therefore did not constitute a valid Notice of Disagreement with respect to the CUE issue.  Upon review, the Veteran's November 2013 substantive appeal appears to raise the CUE issue once more; however, it cannot be accepted as a timely Notice of Disagreement to the September 2012 rating decision.  Therefore, the Board finds the issue of whether there was CUE in a September 2009 rating decision that denied entitlement to a disability rating in excess of 30 percent for PTSD is a new claim, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In the September 2012 rating decision, the RO denied entitlement to a disability rating in excess of 30 percent for PTSD.  Upon review, the Board finds the Veteran submitted a timely Notice of Disagreement with respect to this issue in October 2012.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record does not reflect that the RO has issued a Statement of the Case in connection with this issue, remand is required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to a disability rating in excess of 30 percent for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a disability rating in excess of 30 percent for PTSD.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




